Citation Nr: 1210893	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gastrointestinal symptoms due to undiagnosed illness.

2.  Entitlement to service connection for right ankle bone spurs.

3.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July to August 1986, and September 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2008 and September 2008.  The Veteran also initiated an appeal from a February 2008 rating decision, which denied compensable evaluations for bilateral hearing loss and a left ankle disability.  He was furnished a statement of the case in February, which also included the issue of service connection for gastrointestinal symptoms due to undiagnosed illness.  In his substantive appeal, he said that he was only appealing the issue of service connection for undiagnosed illness.  Although the RO certified the increased rating issues to the Board, there is no evidence that the Veteran was notified that those specific issues were on appeal, and, hence, the RO's actions did not indicate to the appellant that an appeal was perfected or that a substantive appeal was filed, as to those issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The arguments submitted by the representative were not accompanied by any indication that the Veteran wished to pursue the appeal.  In view of the Veteran's express limitation in his substantive appeal to the service connection issue, the Board finds that the appeals of the issues of increased or compensable ratings for bilateral hearing loss and a left ankle condition were not perfected, and, hence, are not properly before the Board.  See 38 C.F.R. § 20.200 (2011).

The issues of service connection for gastrointestinal symptoms of an undiagnosed illness and for osteoporosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bone spurs of the right ankle were of service onset.


CONCLUSION OF LAW

Bone spurs of the right ankle incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

Service treatment records do not show complaints concerning the Veteran's right ankle.  Indeed, several reports dated during 2007 show that the Veteran did not have ankle complaints.  After service, in his initial claim filed in 2007, the Veteran did not claim service connection for a right ankle disorder, although he did claim service connection for numerous other disabilities, including a left ankle disorder.  

Nevertheless, X-rays in April 2008 showed bone spurs in the both ankles.  On a VA examination in October 2008, the Veteran stated that he initially injured his right ankle in 1989, when he twisted his foot while running.  The examiner stated, in essence, that the Veteran's injuries in service, as well as constant stress and strain on the ankles caused the bone spurs.  Despite the examiner's use of the plural ankles, that examination concerned the left ankle only.  In January 2009, the examiner clarified that the right ankle also, at least as likely as not, had degenerative joint disease, as seen on the left, as the spurs were early degenerative joint disease.  In view of these factors, the Board finds that it is at least as likely as not that the right ankle spurs, first shown on X-rays taken in April 2008, were of service onset.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ankle bone spurs is granted.


REMAND

The Veteran contends that he has an undiagnosed illness manifested by gastrointestinal symptoms, including pain.  Service connection may be granted to a Persian Gulf Veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service treatment records show several occasions on which the Veteran was treated for gastrointestinal pain.  Neither the Board nor the veteran possesses the necessary medical expertise to determine whether such symptoms reflect a chronic disability, however.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes; Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Moreover, the dates during which the Veteran served in the Southwest Asia theater of operations must be ascertained, inasmuch as the law pertaining to undiagnosed illnesses is based on such service.  

Concerning the claim for service connection for osteoporosis, mild osteoporosis involving the lumbosacral spine was shown on X-rays in April 2008.  The Veteran's degenerative disc disease of the lumbar spine is already service connected; however, he is not competent to state whether his lumbar spine symptoms are due to his service-connected disability or osteoporosis.  Therefore, his lay evidence of continuity of symptomatology is not sufficient.  An examination is needed to determine whether it is at least as likely as not that osteoporosis shown in April 2008 was of service onset.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records, in particular, all records showing the dates of the Veteran's service in the Southwest Asia theater of operations.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether he has a chronic gastrointestinal disability which is at least as likely as not (i.e., a 50 percent or greater probability) of service onset, to include whether it is at least as likely as not that he has gastrointestinal symptoms due to an undiagnosed illness, or medically unexplained chronic multisymptom illness, based on service in the Southwest Asia theater of operations.  The claims folder must be made available to the examiner for review in conjunction with the examination.    

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has osteoporosis, which is at least as likely as not (i.e., a 50 percent or greater probability) was of service onset.  The claims folder must be made available to the examiner for review in conjunction with the examination.   

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


